S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 44TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 19th day of February, 2019, the
cause on appeal to revise or reverse the judgment between

 HARRIS HOSPICE, INC., Appellant                    On Appeal from the 44th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-01511-CV          V.                     Trial Court Cause No. DC-16-12742.
                                                    Opinion delivered by Justice Carlyle.
 GLEN JONES, INDIVIDUALLY AND AS                    Justices Bridges and Partida-Kipness
 THE REPRESENTATIVE OF THE                          participating.
 ESTATE OF RUTH JONES, DECEASED,
 Appellee

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to any agreement of the parties, we ORDER that appellee Glen Jones,
Individually and as the Representative of the Estate of Ruth Jones, Deceased recover his costs of
this appeal from appellant Harris Hospice, Inc..

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON ROBERT D. BURNS, III, Chief Justice of the Court of Appeals,
with the Seal thereof affixed, at the City of Dallas, this 1st day of May 2019.




  5                  LM  Lisa Matz, Clerk




                                            –2–